DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0142138 A1, Published June 10, 2010).
As to claim 1, Wang discloses a sinkable keyboard device, comprising: 
a substrate (Wang at Figs. 2, support member 302); 
a plurality of keycaps disposed above the substrate and capable of lifting and sinking,… (Wang at Fig. 2, key-caps 300; ¶ [0024]-[0025]); 
a slide plate disposed below and in parallel with the substrate, the slide plate comprising a long side and a short side connected to the long side (Wang at Figs. 1-2, movable plate 52, which is analogous to a slide plate, is disposed below and parallel to support member 302),… 
a driving member disposed on the short side of the slide plate, the driving member comprising a driving motor (Wang at Figs. 1-2, motor driving unit 56), 

The embodiment of Figs. 1-2 does not expressly disclose that each of the keycaps being provided with a first guide member.  Also, the embodiment of Figs. 1-2 does not expressly disclose that the slide plate is provided with a plurality of second guide members respectively corresponding to the first guide members of the keycaps.
However, the embodiment of Fig. 5 does disclose that each of the keycaps being provided with a first guide member (Wang at Fig. 5, support member 932; ¶ [0034] discloses “The keyswitch further includes a keycap and a support member disposed under the keycap….  The movable plate of the transmission structure could be further connected to the support member, and the movement of the support member could make the support member up so that the keycap rises or sinks by the methods disclosed in U.S. Pat. Nos. 7,034,718 and 7,022,927”).
The embodiment of Fig. 5 also discloses that the slide plate is provided with a plurality of second guide members respectively corresponding to the first guide members of the keycaps (Wang at Fig. 5, first pillars 920 correspond to keycaps 940; ¶ [0031]-[0033])).
The embodiment of Figs. 1-2 discloses a base transmission structure upon which the claimed invention is an improvement.  The embodiment of Fig. 5 discloses a comparable transmission structure which has been improved in the same way as the 
As to claim 2, Wang discloses the sinkable keyboard device of claim 1, wherein the driving motor is close to a center of the short side (Wang at Figs. 1-2). 
As to claim 8, Wang discloses the sinkable keyboard device of claim 1, wherein the driving member comprises a driving rod, the driving rod is connected between the short side and the driving motor (Wang at Fig. 1, lead screw 560), and 
the driving motor drives the driving rod to move relative to the slide plate along the short side to drive the slide plate to slide relative to the substrate along the long side by the driving rod (Wang at Figs. 1-2, directions D1, D2). 
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0142138 A1, Published June 10, 2010) in view of Hsu (US 7,034,718 B2, Patented April 25, 2006).
As to claim 3, Wang discloses the sinkable keyboard device of claim 1.
Wang does not disclose that the substrate is provided with a plurality of through holes, and the second guide members of the slide plate respectively penetrate through the through holes to respectively correspond to the first guide members of the keycaps. 
However, Hsu does disclose that the substrate is provided with a plurality of through holes (Hsu at Fig. 3, holes 23 in guiding sheets 20), and 

Wang discloses a base key input device upon which the claimed invention is an improvement.  Hsu discloses a comparable key input device which has been improved in the same way as the claimed invention.  Wang states that the teachings of Hsu can be combined with Wang (Wang at ¶ [0025], [0034]).  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the Wang the teachings of Hsu for the predictable result of providing hooks that lock with key support mechanisms (Hsu at col. 4, ll. 55-60) to provide a notebook computer with a thinner profile (Hsu at col. 2, ll. 33-39)
As to claim 4, the combination of Wang and Hsu discloses the sinkable keyboard device of claim 3, wherein the slide plate is further provided with a long slot along the long side, and the long slot is penetrated by a guide rod member (Hsu at Fig. 3, Z-shaped tracks 24; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious). 
Wang discloses a base key input device upon which the claimed invention is an improvement.  Hsu discloses a comparable key input device which has been improved in the same way as the claimed invention.  Wang states that the teachings of Hsu can be combined with Wang (Wang at ¶ [0025], [0034]).  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the Wang the teachings of Hsu for the predictable result of providing hooks that lock with 
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Hsu as applied to claim 3 above, and in further view of Chen (US 8,890,014 B1, Patented November 18, 2014).
As to claim 6, the combination of Wang and Hsu discloses the sinkable keyboard device of claim 3.
The combination does not disclose that a downside of the slide plate is provided with a backlight plate, and the slide plate is provided with a plurality of light transmission holes corresponding to the keycaps. 
However, Chen does disclose that a downside of the slide plate is provided with a backlight plate, and the slide plate is provided with a plurality of light transmission holes corresponding to the keycaps (Chen at Fig. 4, light guide plate module 22 with support plate openings 231).
The combination of Wang and Hsu discloses a base keyboard device upon which the claimed invention is an improvement.  Chen discloses a comparable keyboard device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chen to that of the combination of Wang and Hsu for the predictable result of providing a keyboard with enhanced light utilization efficiency (Chen at col. 2, ll. 34-46).
As to claim 7, the combination of Wang, Hsu, and Chen discloses the sinkable keyboard device of claim 6, wherein the backlight plate is fixed to the slide plate (Chen at Fig. 4, light guide plate module 23 is attached to supporting plate 23). 
The combination of Wang and Hsu discloses a base keyboard device upon which the claimed invention is an improvement.  Chen discloses a comparable keyboard device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Chen to that of the combination of Wang and Hsu for the predictable result of providing a keyboard with enhanced light utilization efficiency (Chen at col. 2, ll. 34-46).

Allowable Subject Matter
Claims 5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, none of the prior found by the Examiner either individually or in combination discloses the claimed subject matter of:  wherein an upside of the substrate is provided with a cover plate, the guide rod member comprises a fixing rod segment and a guide rod segment, the fixing rod segment is fixed to the substrate or the cover plate, an outer diameter of the guide rod segment is greater than that of the fixing rod segment, and the guide rod segment is in the long slot. 
As to claim 9, none of the prior found by the Examiner either individually or in combination discloses the claimed subject matter of:  wherein the driving rod is provided with a gear rack, the gear rack extends along the short side, and the driving motor has a transmission gear to engage with the gear rack. 
As to claim 10, none of the prior found by the Examiner either individually or in combination discloses the claimed subject matter of:  wherein the driving rod is provided with a slide rail extending along the short side, the short side of the slide plate is provided with a slide block to be correspondingly slidably disposed in the slide rail, the slide rail has a first end and a second end, and the first end is close to the slide plate relative to the second end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/19/2021